Title: From Thomas Jefferson to Joseph Anthony, 12 January 1801
From: Jefferson, Thomas
To: Anthony, Joseph



Sir
Washington Jan. 12. 1801.

I promised that on my return home I would examine & see what paiment I had made to mr Trumbull for the double pair of prints for which I paid you a moiety of the price. I found that on the 17th. Apr. 1790. I gave him an order on Leroy & Bayard, (we were then in New York) for six guineas which was paid & the order returned to me with his reciept & now in my possession. I presume therefore that the paiment I made you was the exact balance. I am Sir
Your humble servt

Th: Jefferson

